           Case 3:20-cv-00813-BAJ-RLB                   Document 19          05/19/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

KEITH LAUTER                                                                      CIVIL ACTION

VERSUS
                                                                                  NO. 20-813-BAJ-RLB
SZR SECOND BATON ROUGE
ASSISTED LIVING, LLC, ET AL.

                                                     ORDER

         Before the Court is Defendant SZR Second Baton Rouge Assisted Living, LLC’s

(“SZR”) Motion to Compel filed on April 23, 2021. (R. Doc. 15). The deadline for filing an

opposition has expired. LR 7(f). Accordingly, the motion is unopposed. Also before the Court is

a Motion for Leave to File a Reply (R. Doc. 18), also filed by SZR.

         SZR served its First Set of Interrogatories and Requests for Production of Documents on

March 15, 2021. (R. Doc. 15-2).1 Plaintiff had 30 days to respond to the written discovery

requests after they were served. Fed. R. Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A).

         On April 15, 2021, having not received any responses, SZR’s counsel contacted

Plaintiff’s counsel by e-mail, stating that if responses were not received by April 22, 2021, SZR

would file a motion to compel. (R. Doc. 15-3 at 1). Plaintiff’s counsel responded that they were

“working on responses” and that a motion to compel “should not be necessary.” (R. Doc. 15-3 at

1).

         On April 23, 2021, having still not received discovery responses, SZR filed the instant

Motion to Compel. (R. Doc. 15). The Motion to Compel is accompanied by a Rule 37(a)(1)



1
  SZR served the discovery on Plaintiff’s counsel, Harry Johnson, who was not admitted to practice in this district at
the time of removal and service of the discovery at issue. (See R. Docs. 2, 10). On April 7, 2021, a second attorney,
Douglas A. Foster, was allowed to enroll as Plaintiff’s counsel of record. (R. Doc. 13). On May 3, 2021, Mr.
Johnson was allowed to enroll as Plaintiff’s counsel of record. (R. Doc. 17).

                                                          1
         Case 3:20-cv-00813-BAJ-RLB            Document 19        05/19/21 Page 2 of 4




certificate. (R. Doc. 15-4). SZR seeks an order requiring Plaintiff to respond to the written

discovery requests, without objection, and to pay reasonable expenses incurred in making the

instant motion. Plaintiff did not file any opposition or response challenging the relief sought or

otherwise explaining Plaintiff’s delay in responding to the discovery requests.

       As Plaintiff did not make any timely objections to SZR’s written discovery requests, the

Court finds that Plaintiff has waived his objections to the discovery requests, with the exception

of those pertaining to any applicable privileges or immunities. See In re United States, 864 F.2d

1153, 1156 (5th Cir. 1989) (“[A]s a general rule, when a party fails to object timely to

interrogatories, production requests, or other discovery efforts, objections thereto are waived.”);

B&S Equip. Co. v. Truckle Servs., Inc., No. 09-3862, 2011 WL 2637289, at *6 (E.D. La. July 6,

2011) (finding waiver of all objections to “discovery requests based on relevance, unduly

burdensome, over broad, or any other objection not grounded on the attorney client or the work

product privilege.”). Accordingly, the Court will require Plaintiff to provide responses to SZR’s

First Set of Interrogatories and Requests for Production of Documents (R. Doc. 15-2) without

any objections other than those pertaining to any applicable privileges or immunities.

       While it is disconcerting that Plaintiff did not file an opposition to the instant Motion to

Compel, the Court will not award SZR the recovery of reasonable expenses incurred in making

the instant motion, including attorney’s fees, under Rule 37(a)(5) of the Federal Rules of Civil

Procedure. The Court must not order this payment if “the movant filed the motion before

attempting in good faith to obtain the disclosure or discovery without court action.” Fed. R. Civ.

P. 37(a)(5)(A)(i).

       SZR did not meet the requirements of Rule 37(a)(1), which provides that any motion to

compel “must include a certification that the movant has in good faith conferred or attempted to



                                                 2
         Case 3:20-cv-00813-BAJ-RLB             Document 19       05/19/21 Page 3 of 4




confer with the person or party failing to make disclosure or discovery in an effort to obtain it

without court action.” Fed. R. Civ. P. 37(a)(1). The record indicates that on April 15, 2021, SZR

made a single attempt through email to obtain supplemental responses under threat of filing a

motion to compel. This correspondence does not satisfy the requirements of Rule 37(a)(1). See

Forever Green Athletic Fields, Inc. v. Babcock Law Firm, LLC, No. 11-633, ECF No, 75 (M.D.

La. July 3, 2014) (denying motion to compel where counsel sent single email demanding that full

and complete responses to written discovery be provided by a certain date or a motion to compel

would be filed); see Ross v. Citifinancial, Inc., 203 F.R.D. 239, 240 (S.D. Miss. 2001) (Rule

37(a)(1)’s meet-and-confer “prerequisite is not an empty formality” and “cannot be satisfied by

including with the motion copies of correspondence that discuss the discovery at issue”);

Dimitric v. Tex. A & M Univ., No. 06-107, 2007 WL 1090982, at *1 (S.D. Tex. April 9, 2007)

(“Prior to filing this Motion, Dimitric did not confer, except through an [e-mail], with defense

counsel . . . . For this reason, alone, his Motion should be denied.”); Antonis v. Elecs. for

Imaging, Inc., No. 07-163, 2008 WL 169955, at *1 (D.N.H. Jan. 16, 2008) (“[A]s a general

principle, simply reiterating demands for production in a series of emails probably does not meet

the requirement that the parties confer in good faith about discovery issues before invoking

judicial remedies.”); Robinson v. Napolitano, No. 08-4084, 2009 WL 1586959, at *3 (D.S.D.

June 4, 2009) (“Nor is the meet-and-confer requirement satisfied by the sending of a letter that

indicated that a motion to compel would be filed if the opposing party did not comply with

discovery requests.”).

       In addition, the Court’s scheduling order informed the parties that “[a]ny motions filed

regarding discovery must be accompanied by a certificate of counsel for the moving party,

stating that counsel have conferred in person or by telephone for purposes of amicably resolving



                                                  3
         Case 3:20-cv-00813-BAJ-RLB             Document 19       05/19/21 Page 4 of 4




the issues and stating why they are unable to agree or stating that opposing counsel has refused

to so confer after reasonable notice. (R. Doc. 9 at 2). SZR’s counsel makes no such

representation in support of the instant Motion to Compel.

       In the proposed Reply (R. Doc. 18-2), SZR outlines steps that “SZR has taken to try to

resolve this issue without court intervention.” (R. 18-2 at 1). While those efforts may be

sufficient to satisfy counsel’s obligations prior to filing the Motion to Compel, that is not the

case here. The purpose of such requirement – to avoid court involvement in such disputes –

would be meaningless if counsel’s approach (file first, confer later) was then granted the relief of

fees and costs under Rule 37.

       For the foregoing reasons,

       IT IS ORDERED that SZR’s Motion to Compel (R. Doc. 15) is GRANTED. Plaintiff

must provide responses to SZR’s First Set of Interrogatories and Requests for Production of

Documents (R. Doc. 15-2), without any objections other than those pertaining to any applicable

privileges or immunities, within 7 days of the date of this Order, or as otherwise agreed upon

by the parties. Failure to comply with this Order will result in sanctions against plaintiff and/or

plaintiff’s counsel. The parties shall bear their own costs.

       IT IS FURTHER ORDERED that the Motion for Leave to File a Reply (R. Doc. 18) is

DENIED AS MOOT.

       Signed in Baton Rouge, Louisiana, on May 18, 2021.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
